DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the load sensor, visual sensor, and controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "controller further comprises a controller". For the purposes of practicing compact prosecution, Examiner interprets the first recitation of controller as –a first controller—and the second recitation of controller as –a second controller--. Appropriate action is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles, (WO 9306810 A1), herein referred to as Miles.
Regarding claim 1, Miles discloses a patient lift device (hoist assembly 33) for lifting and lowering a patient, the lift device comprising a motor assembly including a motor (electric motor 8) for generating lifting force, a harness (see FIG. 3, harness 20 and 22) for holding the patient, and a lifting element (load suspension cable 14) operatively connected to the motor and the harness, the motor assembly further comprising a spool (suspension drum 12) operatively connected to the motor for winding and unwinding the lifting element to lift and lower the patient, the spool and lifting element being configured so that as the lifting element is wound on the spool, successive winds are positioned on the spool adjacent to one another (see FIGS. 2 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, in view of Cheek (US 20180214328 A1), herein referred to as Cheek.
Regarding claim 2, Miles does not explicitly disclose the lifting element comprises metal wire. Cheek, however, discloses a motorized chair comprising a winch having a line 125 which may be made of a multiplicity of suitable materials including metal cable (see paragraph [0061]) for the purpose of providing a material with sufficient tensile strength for supporting the load exerted on by the mass of an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Miles with the metal cable as taught by Cheek since it has been held that substituting equivalents for the same purpose requires mere ordinary skill in the art.
Regarding claim 3, Miles does not explicitly disclose the lifting element comprises fibre rope. Cheek, however, discloses a motorized chair comprising a winch having a line 125 which may be made of a multiplicity of suitable materials including woven straps and rope (see paragraph [0061]) for the purpose of providing a material with sufficient tensile strength for supporting the load exerted on by the mass of an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Miles with the woven straps or rope as taught by Cheek since it has been held that substituting equivalents for the same purpose requires mere ordinary skill in the art.
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable Miles, in view of Rayess et al. (US 8856981 B1), herein referred to as Rayess.
Regarding claim 4, Miles discloses a patient lift device (hoist assembly 33) for lifting and lowering a patient, the lift device comprising a motor assembly (electric motor 8), a lifting element (see FIG. 3, harness 20 and 22) operatively connected to the motor assembly, and a harness operatively connected to the lifting element (load suspension cable 14) for holding the patient to be lifted and lowered, the lifting element and harness defining a load path along which a patient lift load is transmitted to the motor assembly (see FIG. 3, suspension cable 14 
Regarding claim 5, Miles (in view of Rayess) teaches the device further including a carry bar to which the lifting element is connected and which carries the harness, the carry bar being positioned on the load path, the load sensor being positioned on the carry bar (see Miles, support bar 2).
Regarding claim 6, Miles (in view of Rayess) teaches the controller is further configured to initiate an automatic loading sequence when the lift is in a transition state between the patient fully resting on a surface and the patient being fully suspended, the automatic loading sequence comprising the lift automatically moving up regardless of haptic input to cause the patient to be 
Regarding claim 7, Miles (in view of Rayess) teaches controller is further configured to initiate an automatic unloading sequence when the lift is in a transition state between the patient fully resting on the surface and the patient being fully suspended, the automatic unloading sequence comprising the lift automatically moving down regardless of haptic input to cause the patient to be fully resting on a surface. Examiner notes Rayess is relied upon for teaching an ECU taking input from a plurality of sensors 20, 30, and 50, and using input signals from said sensors to execute a control algorithm 80 to control the speed of the motors 40. During operation, the ECU determines the position of an occupant on the harness 10 using sensor data and executes a command for the motors 40 to lower an occupant at a steady speed to a final position (see Rayess, Col. 9, lines 7-11; motors 40 automatically unwind straps to lower a person when additional pressure is sensed to trigger the lowering sequence). The combination of Miles in view of Rayess therefore teaches the limitations of the claim.
Regarding claims 8 and 9, Miles (in view of Rayess) teaches (claim 8) the controller further comprises a controller for identifying a force profile associated with repositioning of a patient, and for initiating automatic repositioning loading to turn the patient on the patient's side, or (claim 9) the controller further comprises a controller for initiating automatic repositioning unloading to rest the patient who has been turned on the patient's side on a patient resting 
Regarding claim 10, Miles (in view of Rayess) teaches the patient lift comprises harness imbalance detection for detecting unsafe coupling of the harness to the lifting element (see Rayess, FIG. 4, sensors and ECU work in conjunction to determine a safe posture for an occupant during operation).
Regarding claim 11, Miles (in view of Rayess) teaches harness imbalance detection comprises the load sensor. Since Rayess is relied upon for teaching a plurality of sensors, it flows naturally that at least one of the sensors or several sensors taught are used to determine an imbalance of the load deemed unsafe during operation (see Col. 6, lines 38-45).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, in view of Rayess, and further in view of Jonsson, (EP 2508158 A1), herein referred to as Jonsson.
Regarding claim 12, Miles (in view of Rayess) does not explicitly teach the lift comprises a carry bar mounted to the lifting element and wherein the harness is mounted to the carry bar, and wherein the harness imbalance detection comprises a second sensor for detecting angling of the carry bar. Jonsson, however, discloses a hoist apparatus 2 comprising a sling 28, a support 4, a stretcher frame 6, and a control device having a sensor that can be a tilt sensor, camera or other device for the purpose of measuring an angle of the frame. It would have been obvious to one 
Regarding claim 13, Miles (in view of Rayess and further in view of Jonsson) does not explicitly teach the second sensor comprises a visual sensor (see Jonsson, see paragraph [0054]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lifts relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Miles, Rayess, and Jonsson.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/21/2022